                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 RONALD EUGENE MATTHEWS,                                   CIVIL ACTION
 III


 VERSUS                                                    NO: 16-2938


 TANGIPAHOA PARISH POLICE                                  SECTION: “J” (4)
 JURY, ET AL.


                              ORDER AND REASONS

      Before the Court is a Motion to Dismiss (Rec. Doc. 78) filed by Defendants,

CorrectHealth Tangipahoa, LLC (“CorrectHealth”) and Dr. Walter Smith (“Dr.

Smith”). Plaintiff, Ronald E. Matthews, filed an opposition (Rec. Doc. 82). Having

considered the motions and legal memoranda, the record, and the applicable law, the

Court finds that the motion should be GRANTED IN PART AND DENIED IN

PART.


                      FACTS AND PROCEDURAL HISTORY

      This litigation arises out of events that transpired at the Tangipahoa Parish

Jail (“the Jail”) from November 23, 2015 through December 7, 2015. Plaintiff alleges

that on or about November 23, 2015, he had a disagreement with a fellow inmate

while working in the Jail kitchen. Plaintiff alleges that Deputy Eady—the deputy

supervising the kitchen at the relevant time—physically pushed Plaintiff out of the

kitchen, fired him from his trustee position, told him to “get the hell out of my kitchen,

you black ass boy!” and threatened, “I’m going to show you boy!” Thereafter, Deputy
                                            1
Hickey reassigned Plaintiff to the dormitory housing the Jail’s general inmate

population. Plaintiff alleges that he submitted a grievance to the Jail through the

Administrative Remedy Procedure (“ARP”), seeking disciplinary action against

Deputy Eady for his use of racial slurs. However, the Jail’s ARP Screening Officer

allegedly responded that the investigation yielded no evidence that Deputy Eady said

any racist remarks. Plaintiff, however, was charged with battery of a correctional

facility employee as a result of the incident.

      On December 2, 2015, Plaintiff alleges that he was eating a bag of chips in the

U-Dormitory day room when another inmate approached him and asked to borrow a

bag of chips. After Plaintiff refused, the inmate intentionally bumped into Plaintiff

and punched him in the face when Plaintiff asked him to apologize. Plaintiff alleges

that three other inmates then joined in and began punching Plaintiff all over his face

and body. One of Plaintiff’s attackers retrieved a wooden broom and began beating

Plaintiff with it. Thereafter, Plaintiff alleges that the men attempted to sodomize him

with the broomstick. Plaintiff then lost consciousness.

      Plaintiff alleges that approximately ten or fifteen minutes after regaining

consciousness, Deputy Cameron Crockett responded to the incident and took Plaintiff

to the Jail medical facility for evaluation. Plaintiff was also instructed to fill out an

incident report. Plaintiff alleges that Jail personnel determined that he needed to be

transported to a hospital for emergency medical treatment. Plaintiff asserts that

physicians at North Oaks Medical Center (“North Oaks”) in Hammond, Louisiana

diagnosed him with open fracture mandible, unspecified injury of rectum, suspected



                                           2
adult sexual abuse, unspecified intracranial injury with loss of consciousness of

unspecified duration, stress, and essential (primary) hypertension. Plaintiff also

complained of pain in his right shoulder, but he was not diagnosed with a fractured

shoulder while hospitalized, though he was given a sling for his arm. North Oaks

scheduled Plaintiff for jaw surgery at University Medical Center on December 7,

2015.

        On December 4, 2015, Plaintiff was discharged from North Oaks. Plaintiff

alleges that his doctors instructed him to begin taking Cleocin (an antibiotic), Hycet

(a painkiller), Zoloft (an anti-depressant), and Peridex (a topical microbial). Plaintiff

asserts that his discharge instructions stated that he was to have a diet of “full

liquids” and was to “get help right away” if he experienced fever, difficulty

swallowing, headache, or anxiety. Plaintiff alleges that North Oaks provided the

discharge instructions and prescriptions to the Jail, and Deputy Crockett was in the

room when the information was communicated verbally to Plaintiff. Plaintiff alleges

that upon his return to the Jail, he complained about receiving regular food at

mealtime, but Deputy Hickey told Plaintiff that he could either eat what was provided

or not eat at all. Plaintiff asserts that a kitchen trustee later informed him that

Deputy Eady had instructed kitchen staff not to accommodate Plaintiff’s liquid diet.

Additionally, Plaintiff alleges that not only did he not receive his prescribed

medications, he was denied Tylenol because he did not have a prescription for it.

        Plaintiff alleges that during the early hours of December 5, 2015, he collapsed

in his cell. He was then transported to Lallie Kemp Medical Center (“Lallie Kemp”)



                                           3
for treatment. Plaintiff asserts that Deputy Sospheas did not secure Plaintiff in the

transport van with a safety belt and, as a result, Plaintiff fell onto the floor area of

the van. Upon arrival at Lallie Kemp, Plaintiff alleges that Deputy Sospheas directed

racial slurs at Plaintiff for verbalizing his inability to get out of the vehicle on his

own. Plaintiff asserts that Deputy Sospheas then pulled Plaintiff out of the vehicle

by his right arm, which was in a sling, causing him to hit the pavement. Plaintiff

alleges that the treating physician at Lallie Kemp diagnosed him with chest wall

pain, closed jaw fracture, and glenoid fracture of the right shoulder. Plaintiff also

received a prescription for Glucophage, a medication used to manage high blood

sugar, with “pain medication to be determined by the prison/custodial MD.”

Thereafter, Plaintiff was discharged and transported back to the Jail.

      Upon his return to the Jail, Plaintiff alleges that a kitchen trustee informed

him that Deputy Eady had promised the four inmates who attacked Plaintiff

synthetic marijuana and extra food in exchange for physically harming Plaintiff.

After learning this, Plaintiff submitted a grievance to the Jail under the ARP seeking

disciplinary action against the four inmates who attacked him and against Deputy

Eady. On December 6, 2015, Plaintiff submitted another grievance against Jail staff

for refusing to give him his prescribed medication and liquid diet. In response to

Plaintiff’s grievance dated December 6, Plaintiff alleges that the Jail’s ARP Screening

Officer stated, “You were given ibuprofen. We do not give narcotics here, no matter

who ordered it. To get attention you were ‘donkey kicking’ the door. That, I imagine,

was painful.”



                                           4
      On December 7, 2015, Jail employees did not take Plaintiff to his scheduled

jaw surgery and instead transferred Plaintiff to the custody of the St. Tammany

Parish Sheriff’s Office. Plaintiff alleges that his prescriptions and discharge

instructions from North Oaks were among his personal effects listed in the inventory

he was asked to review and sign. Upon his transfer to St. Tammany Parish Jail,

Plaintiff asserts that he received medical attention and a liquid diet, and his jaw

surgery was rescheduled and took place on December 16, 2015.

      On January 6, 2016, Plaintiff alleges that he submitted a grievance by mail to

the Jail reiterating his request for disciplinary action against the four inmates who

attacked him and against Deputy Eady for his role in the attack. On January 12,

2016, Plaintiff asserts that he submitted by mail an additional grievance reiterating

his request for disciplinary action against the Jail staff who refused to give him his

prescribed medication and liquid diet.

      On April 7, 2016, Plaintiff filed a pro se Complaint against the Tangipahoa

Parish Police Jury, Sheriff Daniel Edwards, Warden Lieutenant Doe Finn, Deputy

Doe Eady, and Deputy Doe Sospheas. (Rec. Doc. 1). After a Spears hearing, the Court

dismissed Plaintiff’s claims against the Tangipahoa Parish Police Jury, Sheriff Daniel

Edwards, and Warden Lieutenant Doe Finn with prejudice. (Rec. Docs. 14, 19).

However, the Court permitted Plaintiff to proceed with his claims against Deputies

Eady and Sospheas. (See Rec. Doc. 19). On June 16, 2017, Plaintiff—represented by

counsel—filed a First Amended Complaint naming “Shift Supervisor Chad” and

“Tangipahoa Parish Jail Medical Director Dr. John Doe” as additional defendants.



                                          5
(See Rec. Doc. 29). On August 1, 2017, Plaintiff sought leave to file a Second Amended

Complaint to properly name Chad Hickey and Walter Smith, M.D. as the “Doe”

defendants referenced in the First Amended Complaint and to add certain state law

claims against all defendants. (See Rec. Doc. 35). Plaintiff then filed a motion for leave

to file a Third Amended Complaint on October 9, 2017. (See Rec. Doc. 39). On October

17, 2017, Magistrate Judge Roby denied Plaintiff’s motion to file a Second Amended

Complaint as futile because all claims against CorrectHealth 1 and Dr. Smith2 had

prescribed. (See Rec. Doc. 40). Plaintiff’s motion for this Court to review that ruling

(Rec. Doc. 43) was dismissed as moot after this Court granted Plaintiff’s motion for

leave to file a Third Amended Complaint on August 15, 2018. (See Rec. Docs. 66, 67).

Plaintiff’s Third Amended Complaint asserts federal and state law claims against

CorrectHealth and Dr. Smith. (See Rec. Doc. 68). On November 20, 2018,

CorrectHealth and Dr. Smith (collectively “Defendants”) filed a motion to dismiss

pursuant to Rule 12(b)(6) (Rec. Doc. 78), which Plaintiff opposes (Rec. Doc. 82).


                                       PARTIES’ ARGUMENTS

    1. Defendants’ Motion

         Defendants CorrectHealth and Dr. Smith argue that Plaintiff’s claims against

them should be dismissed without prejudice pursuant to Rule 12(b)(6). (Rec. Doc. 78).

First, Defendants argue that Plaintiff’s state law claims against them should be

dismissed as premature and prescribed under Louisiana law because Plaintiff failed


1
  CorrectHealth is a private entity under contract with the Tangipahoa Parish Sheriff’s Office to operate medical
services within the Jail. (See Rec. Doc. 68 at 2).
2
  Dr. Smith was employed as the Medical Director of the Jail at all relevant times. (See Rec. Doc. 68 at 2-3).

                                                          6
to present the claims to a medical review panel before filing the instant suit. (Rec.

Doc. 78-1 at 5). Specifically, Defendants assert that Plaintiff was required to present

his various state law claims against CorrectHealth and Dr. Smith alleging failure to

provide adequate medical care to a medical review panel within one year pursuant to

the Louisiana Medical Malpractice Act. (Rec. Doc. 78-1 at 5, 6). Given that Plaintiff

failed to do so and more than one year has passed since the events that transpired in

late 2015, Defendants contend that Plaintiff’s claims are premature and have also

prescribed. (Rec. Doc. 78-1 at 6).

         Defendants next argue that all remaining claims asserted against Defendants

are prescribed. (Rec. Doc. 78-1 at 7). Specifically, Defendants assert that while

Plaintiff initially filed suit on April 7, 2016, Plaintiff did not bring suit against

CorrectHealth and Dr. Smith until August 2018. (Rec. Doc. 78-1 at 7). Defendants

aver that the claims asserted against CorrectHealth and Dr. Smith do not relate back

to the filing of Plaintiff’s Original Complaint under Federal Rule of Civil Procedure

15(c) because (1) an amendment to substitute a named party for a John Doe

Defendant does not relate back under the federal rules because there was no mistake

in identifying the correct defendant; (2) Defendants are prejudiced by being brought

into the suit untimely because they did not have constructive knowledge of the

present litigation; 3 and (3) there is no identity of interest between Defendants and

Deputies Eady and Sospheas—both named in the Original Complaint—because they


3
 Defendants point out that Plaintiff’s argument that as the Tangipahoa Parish Jail’s medical director, Dr. Smith
should have known he would be named as a defendant in the instant suit fails because allegations against jail
officials alone can be sufficient for a finding of deliberate indifference to an inmate’s serious medical needs. (Rec.
Doc. 78-1 at 9).

                                                           7
are represented by different counsel and employed by different entities. (Rec. Doc. 78-

1 at 7).

       Defendants also contend that Plaintiff’s claims against Dr. Smith in his official

capacity should be dismissed as duplicative of the claims against CorrectHealth. (Rec.

Doc. 78-1 at 11). Finally, Defendants argue that Plaintiff has failed to plead a valid

intentional infliction of emotional distress claim against Dr. Smith. (Rec. Doc. 78-1 at

12). Specifically, Defendants note that the Third Amended Complaint asserts that

Dr. Smith is vicariously liable for the actions of Deputies Eady and Hickey but fails

to establish an employer/employee relationship. (Rec. Doc. 78-1 at 12).


   2. Plaintiff’s Opposition

       In opposition to Defendants’ motion to dismiss, Plaintiff argues that dismissal

is inappropriate because Plaintiff’s claims are timely and plausibly state valid claims

for relief. (Rec. Doc. 82 at 1). At the outset, Plaintiff argues that in resolving this

motion to dismiss, the Court should not consider Defendants’ exhibits, which are

outside Plaintiff’s Third Amended Complaint. (Rec. Doc. 82 at 4).

       Next, Plaintiff contends that the Court should deny Defendants’ motion to

dismiss because Plaintiff’s federal and state law claims against Defendants are

timely. (Rec. Doc. 82 at 5). Plaintiff emphasizes that in its motion to dismiss,

Defendants recognize that Plaintiff’s claims are timely because “when [Plaintiff]

timely sued some of the joint tortfeasors who contributed to his indivisible injuries on

April 7, 2016, prescription was interrupted as to all of the joint tortfeasors, as a

matter of law.” (Rec. Doc. 82 at 5). Thus, Plaintiff argues that prescription had not

                                           8
expired when Plaintiff filed his Third Amended Complaint. (Rec. Doc. 82 at 6). For

this reason, Plaintiff asserts that it is unnecessary for the Court to decide the

premature issue of whether Plaintiff’s Third Amended Complaint relates back to his

original claims. (Rec. Doc. 82 at 5).

      Finally, Plaintiff asserts that Defendants’ argument that all of Plaintiff’s state

law claims are premature under Louisiana’s Medical Malpractice Act is incorrect as

to Plaintiff’s claim for intentional infliction of emotional distress because the Act does

not encompass intentional torts. (Rec. Doc. 82 at 7). Plaintiff emphasizes that he has

plausibly alleged each of the elements required to maintain a claim for intentional

infliction of emotional distress, rendering dismissal at this stage inappropriate. (Rec.

Doc. 82 at 7-8). Plaintiff notes that the fact “[t]hat Dr. Smith may not formally employ

jail staff who contributed to [Plaintiff’s] emotional injuries should not matter at this

early stage of the proceeding.” (Rec. Doc. 82 at 8).


                                 LEGAL STANDARD

      Under the Federal Rules of Civil Procedure, a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must “give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 346 (2005) (internal citations omitted). The allegations “must be simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1).

      “Under Rule 12(b)(6), a claim may be dismissed when a plaintiff fails to allege

any set of facts in support of his claim which would entitle him to relief.” Taylor v.

                                            9
Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (citing McConathy v. Dr.

Pepper/Seven Up Corp., 131 F.3d 558, 561 (5th Cir. 1998)). To survive a Rule 12(b)(6)

motion to dismiss, the plaintiff must plead enough facts to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the

plaintiff pleads facts that allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. A court must accept all well-

pleaded facts as true and must draw all reasonable inferences in favor of the plaintiff.

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal,

75 F.3d 190, 196 (5th Cir. 1996). The court is not, however, bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Taylor, 296 F.3d at 378.


                                    DISCUSSION

   I.     Whether Plaintiff’s Claims Governed by Louisiana’s Medical
          Malpractice Act Must Be Dismissed

        The Louisiana Medical Malpractice Act (“MMA”) mandates that a medical

malpractice claim against a private qualified healthcare provider be submitted to a

Medical Review Panel before it is ripe to proceed in court. La. R.S. 40:1299.41, et seq.

Medical malpractice claims must be filed within one year of the date of the

malpractice, or within one year of the discovery of the malpractice. Id. In the instant

case, Defendants’ alleged malpractice occurred in December 2015. At the latest,



                                           10
Plaintiff discovered the alleged malpractice on January 12, 2016 when he submitted

a grievance to the Jail reiterating his prior request for disciplinary action against the

Jail staff who refused to give him his prescribed medication and liquid diet. Although

Plaintiff filed the instant lawsuit within one year of that date, he did not and has not

presented the claims to a Medical Review Panel, and more than three years have

passed. Plaintiff does not dispute that he failed to exhaust his state statutory

remedies prior to filing suit, nor does he allege that Louisiana does not require

exhaustion with respect to his malpractice claims against CorrectHealth and Dr.

Smith. Accordingly, the Court finds that it is appropriate to dismiss the state law

claims implicating the MMA asserted against CorrectHealth and Dr. Smith because

Plaintiff failed to exhaust his state statutory remedies as required by Louisiana law.


   II.      Whether All     Remaining       Claims     Against    Defendants      Have
            Prescribed

         CorrectHealth and Dr. Smith argue that all remaining claims against them

must be dismissed because they have prescribed. The parties do not contest that the

applicable statute of limitations for Plaintiff’s federal claims and prescriptive period

for Plaintiff’s state law claims is one year, which expired on December 7, 2016.

Additionally, there is no question that Plaintiff filed the instant suit on April 7,

2016—well within the applicable one-year period. However, the parties dispute

whether the filing of the Original Complaint on April 7, 2016 was sufficient to

interrupt prescription against CorrectHealth and Dr. Smith, each of whom were

named in the lawsuit after December 7, 2016.



                                           11
      Louisiana law provides that “[i]nterruption of prescription against one joint

tortfeasor is effective against all joint tortfeasors.” La. Civ. Code art. 2324(C). When

prescription is interrupted, the time that has already run is not counted, and

prescription commences to run anew from the last day of the interruption. La. Civ.

Code. Art. 3466. “Prescription is interrupted when . . . the obligee commences action

against the obligor, in a court of competent jurisdiction and venue. If action is

commenced in an incompetent court, or in an improper venue, prescription is

interrupted only as to a defendant served by process within the prescriptive period.”

La. Civ. Code art. 3462. Here, the parties do not dispute that this Court is one of

competent jurisdiction and venue to adjudicate the claims asserted by Plaintiff.

Moreover, there is no dispute that all of the defendants in the instant case are joint

tortfeasors. Thus, when Plaintiff filed his Original Complaint on April 7, 2016 suing

certain named defendants, he interrupted prescription as to the remaining unnamed

joint tortfeasors. See Evans v. Edwards, No. 14-41, 2015 WL 3454737, at *2 (E.D. La.

May 29, 2015). Therefore, accepting all allegations against the defendants named in

the Original Complaint as true, prescription had not accrued when Plaintiff filed his

Third Amended Complaint and properly named CorrectHealth and Dr. Smith as

defendants.


   III.   Whether All Federal Claims Against Dr. Smith Must Be Dismissed
          as Duplicative of the Claims Against CorrectHealth

      The Fifth Circuit has held that a plaintiff cannot maintain an action against

both an employer and its agent sued in his official capacity. See Smith v. Amedisys,



                                          12
Inc., 298 F.3d 434 (5th Cir. 1999); Moton v. Wilkinson, 2009 WL 498487, at *1 (E.D.

La. 2009); Romero v. Becken, 256 F.3d 349 (5th Cir. 2001). Plaintiff does not dispute

this. There is also no dispute that Dr. Smith is employed by CorrectHealth and was

sued only in his official capacity. Accordingly, all federal claims asserted against Dr.

Smith must be dismissed as duplicative of the claims asserted against his employer,

CorrectHealth.


   IV.      Whether Plaintiff’s Claim for Intentional Infliction of Emotional
            Distress Must be Dismissed

         In his Third Amended Complaint, Plaintiff asserts that Dr. Smith is liable

personally and under the theory of respondeat superior for the intentional infliction

of emotional distress committed by Deputies Hickey and Eady. (Rec. Doc. 68 at 31).

Under Louisiana law, a plaintiff seeking to maintain a claim for intentional infliction

of emotional distress (“IIED”) must establish three elements: (1) that the defendant’s

conduct was extreme and outrageous; (2) that the plaintiff’s emotional distress was

severe; and (3) that the defendant intended to inflict severe emotional distress or

knew that severe emotional distress would be certain or substantially certain to

result from his conduct. See White v. Monsanto, 585 So. 2d 1205, 1209 (La. 1991).

         Here, Plaintiff’s Third Amended Complaint alleges that Plaintiff was attacked

by four inmates, leaving him with severe and painful injuries while he was

incarcerated and under the care of Dr. Smith. (Rec. Doc. 68 at 5-9). While Jail

employees and medical staff were aware of the attack and Plaintiff’s resulting

injuries, Plaintiff alleges that they knowingly withheld his prescribed medication,



                                           13
refused to accommodate his liquid diet, and left him in his cell while he was bleeding

from the mouth and in severe pain. (Rec. Doc. 68 at 5, 7-13). Even taking Plaintiff’s

allegations as true, Plaintiff has failed to assert facts to show that Dr. Smith’s conduct

renders him personally liable to Plaintiff. Plaintiff has also failed to produce any facts

to suggest the existence of an employer-employee relationship between Dr. Smith and

Deputies Hickey and Eady sufficient to demonstrate Dr. Smith’s liability under a

theory of respondeat superior. Accordingly, Plaintiff’s IIED claim against Dr. Smith

must be dismissed.


                                    CONCLUSION

Accordingly,

      IT IS ORDERED that the Motion to Dismiss (Rec. Doc. 78) is GRANTED IN

PART AND DENIED IN PART. Plaintiff’s claims asserted against CorrectHealth

and Dr. Smith under the Louisiana Medical Malpractice Act are DISMISSED

without prejudice. Plaintiff’s claims against Dr. Smith arising under federal law are

DISMISSED with prejudice. Plaintiff’s intentional infliction of emotional distress

claim against Dr. Smith is DISMISSED with prejudice.

      New Orleans, Louisiana, this 8th day of March, 2019.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE




                                           14
